       Case 4:20-cv-02463-YGR Document 28 Filed 10/14/20 Page 1 of 2

        Case NYE/2:20-cv-03407 Document 3 Filed 10/14/20 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL                                    FILED
                                           on
                               MULTIDISTRICT LITIGATION                                         Oct 14 2020

                                                                                              SUSANY. SOONG
                                                                                         CLERK, U.S. DISTRICT COURT
                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                                                  OAKLAND
IN RE: UNITED SPECIALTY INSURANCE
COMPANY SKI PASS INSURANCE LITIGATION                                                    MDL No. 2975



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −1)



On October 2, 2020, the Panel transferred 2 civil action(s) to the United States District Court for the
Northern District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, no additional action(s) have been
transferred to the Northern District of California. With the consent of that court, all such actions
have been assigned to the Honorable Yvonne Gonzalez Rogers.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Rogers.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 2, 2020, and, with the
consent of that court, assigned to the Honorable Yvonne Gonzalez Rogers.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


                 Oct 14, 2020
                                                       John W. Nichols
                                                       Clerk of the Panel
    Case 4:20-cv-02463-YGR Document 28 Filed 10/14/20 Page 2 of 2

       Case NYE/2:20-cv-03407 Document 3 Filed 10/14/20 Page 2 of 2




IN RE: UNITED SPECIALTY INSURANCE
COMPANY SKI PASS INSURANCE LITIGATION                                    MDL No. 2975



                   SCHEDULE CTO−1 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


NEW YORK EASTERN

  NYE        2       20−03407      Mueller v. United Specialty Insurance Company

TEXAS WESTERN

 TXW         1       20−00902      Tourgee v. United Specialty Insurance Company

UTAH

  UT         2       20−00531      Mair v. United Specialty Insurance
